           Case 1:18-cv-02921-JMF Document 489 Filed 11/05/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

 Plaintiffs,

 v.
                                                   18-CV-2921 (JMF)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

 Defendants.


 NEW YORK IMMIGRATION
 COALITION, et. al.,

 Plaintiffs,

 v.                                                18-CV-5025 (JMF) (Consolidated Case)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et. al.,

 Defendants.




                        NOTICE OF FILING OF TRIAL AFFIDAVITS

Plaintiffs hereby file with the Court the following trial affidavits:

      1. October 26, 2018 Affidavit of Steven K. Choi (Ex. 1).

      2. November 2, 2018 Supplemental Affidavit of Steven K. Choi (Ex. 2).

      3. October 26, 2018 Affidavit of Jennifer Van Hook (Ex. 3).
         Case 1:18-cv-02921-JMF Document 489 Filed 11/05/18 Page 2 of 2



Respectfully submitted,

 By:​ ​/s/ Dale Ho
 Dale Ho                                         Andrew Bauer
 American Civil Liberties Union Foundation       Arnold & Porter Kaye Sholer LLP
 125 Broad St.                                   250 West 55​th ​Street
 New York, NY 10004                              New York, NY 10019-9710
 (212) 549-2693                                  (212) 836-7669
 dho@aclu.                                       Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                  John A. Freedman
 American Civil Liberties Union Foundation       Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                             601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                       Washington, DC 20001-3743
 (202) 675-2337                                  (202) 942-5000
 sbrannon@aclu.org                               John.Freedman@arnoldporter.com
 Not admitted in the District of Columbia;
 practice limited per D.C. App. R. 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300
 pgrossman@nyclu.org

Attorneys for New York Immigration Coalition Plaintiffs

Barbara Underwood, Attorney General of the State of New York
Elena Goldstein, Senior Trial Counsel
Matthew Colangelo, Executive Deputy Attorney General
Ajay Saini, Assistant Attorney General
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
(212) 416-6021
Elena.Goldstein@ag.ny.gov

Attorneys for the State of New York Plaintiffs
